Jake Reinert, plaintiff in error, was convicted of having possession of intoxicating liquors with intent to sell the same, and was on the 22nd day of May, 1911, sentenced in accordance with the verdict of the jury to serve a term of six months in the county jail, and to pay a fine of five hundred dollars and stand committed until such fine is satisfied according to law. The proof on the part of the prosecution shows that defendant was found in possession of intoxicating liquors at his place of business, 125 West California street, Oklahoma City, and proof of the payment by the defendant of the special tax required of retail liquor dealers by the United States, by a certified copy of the records of the collector of internal revenue for the district of Oklahoma, was made. There was no evidence offered on the part of the defendant. From an examination of the record and transcript our conclusion is that the appeal in this case is wholly destitute of merit. The judgment of the county court of Oklahoma county is therefore affirmed and the cause remanded thereto forthwith with direction to enforce its judgment and sentence. *Page 736